837 F.2d 475
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darwin GRAVITT, Petitioner-Appellant,v.Theodore KOEHLER, Respondent-Appellee.
No. 87-1342.
United States Court of Appeals, Sixth Circuit.
Jan. 15, 1988.

Before MERRITT and RYAN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellant's motion for counsel and responses to this court's October 2, 1987, order directing him to show cause why his appeal should not be dismissed for lack of jurisdiction.  Appellant's responses seek this court to grant his petition for writ of habeas corpus.


2
It appears from the record that the judgment was entered June 14, 1983.  The notice of appeal filed on March 23, 1987, was three and a half years late.  Fed.R.App.P. 4(a) and 26(a).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the motion for counsel be denied and the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.